Citation Nr: 0843354	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  04-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for colon cancer due to 
exposure to Agent Orange for accrued benefits purposes.

2.  Entitlement to service connection for liver cancer due to 
exposure to Agent Orange for accrued benefits purposes.

3.  Entitlement to service connection for lung cancer due to 
exposure to Agent Orange for accrued benefits purposes.

4.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 through 
November 1967.  He died in November 2002 and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that another remand is necessary in this 
case. In October 2002, the veteran filed a claim for service 
connection for colon, liver and lung cancer.  He died in 
November 2002, prior to a Regional Office (RO) decision on 
these claims.  The RO issued a rating decision in January 
2003, after the veteran's death.  Thus, at the time of his 
death the veteran had open claims for service connection for 
colon, liver and lung cancer.  See 38 C.F.R. § 3.160(c) 
(defining pending claim as an application, formal or 
informal, which has not been finally adjudicated).

In January 2003, the appellant filed her timely Application 
for Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits.  The July and August 2003 rating decisions, 
however, only decided the claim for entitlement to service 
connection for the cause of the veteran's death.  It failed 
to adjudicate the accrued benefits claims for the three 
claims that were unadjudicated at the time of the veteran's 
death.  These claims must be considered by the RO in the 
first instance for proper due process before the Board may 
consider it.  This matter must be remanded so that the RO can 
adjudicate the accrued benefits claims.  

The issue of entitlement to service connection for cause of 
the veteran's death is inextricably intertwined with the 
claims for entitlement to accrued benefits since the 
veteran's death certificate confirms that cancer was the 
cause of his death. The accrued benefits claims for service 
connection for colon, liver and lung cancer could directly 
impact the claim for service connection for cause of the 
veteran's death. See Smith (Daniel) v. Gober, 236 F.3d 1370, 
1373 (Fed. Cir. 2001) (Where the facts underlying separate 
claims are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that 
the claims be adjudicated together); see also Harris v. 
Derwinski, 1 Vet. App. 180 (1991). Therefore, the Board must 
wait for the RO to consider the accrued benefits claim prior 
to it considering the claim for service connection for cause 
of the veteran's death. 

Accordingly, the case is REMANDED for the following action:

Consider the claims for entitlement to 
service connection for colon cancer due to 
exposure to Agent Orange, entitlement to 
service connection for liver cancer due to 
exposure to Agent Orange, and entitlement 
to service connection for lung cancer due 
to Agent Orange for accrued benefits 
purposes, and then, as appropriate, 
readjudicate the claim of entitlement to 
service connection for cause of the 
veteran's death. If the benefits sought on 
appeal remain denied, furnish the 
appellant and her representative with a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




